Citation Nr: 1336295	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  11-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for residuals of a fracture of the right 7th rib.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



REMAND

The Veteran had active military service from October 1993 to August 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was scheduled to appear on December 10, 2012 at the RO for a Board videoconference hearing.  The Veteran failed to report for the hearing.  On October 17, 2013, the Board received a written request from the Veteran to reschedule the hearing.  In that written request, the Veteran noted that he had not received notice of the December 2012 hearing.  The Veteran's written request is accepted by the Board as a motion for a new hearing date.  

The Veteran said that he had used a certain street address since September 2010, but the Board notes that he had provided a post office box--not the street address--when he filed a notice of disagreement, and his representative identified that same post office box as the Veteran's mailing address when filing a substantive appeal in May 2011.  (The post office box was therefore used to provide notice of the hearing date.)  While it consequently does not appear that the Veteran kept the RO informed of his change to a street address in September 2010, the undersigned, who was scheduled to conduct the December 2012 videoconference hearing, has nevertheless granted the motion for a new hearing date.  38 C.F.R. § 20.702(d) (2013).  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and any duly appointed representative of the date and time of the hearing.  (The Veteran's street address that he provided on his October 1, 2013, letter should be used.)  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

